Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed January 3, 2022 in response to the Office Action of August 3, 2021 is acknowledged and has been entered. 
Claims 3, 6, 8, 9, and 24 have been amended. 
Claims 29-33 have been added. 
Claims 1-3, 6, 8, 9, 12-18, 22-26, and 28-33 are pending.
Claims 12-18, 22, 23, 25, 26, 28 and 29 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.
	Accordingly, claims 1-3, 6, 8, 9, 24 and 30-33 are under consideration.

MAINTAINED REJECTIONS
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 24 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (Wang et al., 9th Congress of the Chinese Society for Immunology, 18 October 2014, IDS).
Note: claim 24 is drawn “a kit, comprising an immune effector cell expressing a chimeric antigen receptor on its surface, wherein the immune cell further expresses a fusion protein of formula I, 
Z-A-L-B I 
wherein Z is an optional signal peptide; A is an antibody binding region; L is an optional linker moiety; and B is an endocytic domain; 
or an immune effector cell expressing a chimeric antigen receptor, wherein the immune cell further expresses a fusion protein comprising an antibody binding region and an endocytic domain; 
or an immune effector cell expressing a chimeric antigen receptor, wherein the cell further expresses an endocytic domain, and the endocytic domain is capable of transferring a substance binding to the endocytic domain into the immune effector cell.” The last alternative option would not require the immune effect cell expressing the fusion protein of formula I (Z-A-L-B). The last option reads on any protein with endocytic domain. 

Wang teaches that the intracellular signaling domain consists of FcgR that can activate macrophages (Results).
Wang teaches that compared with control cells, the phagocytic index of anti-human-CD19-CAR-positve THP-1 cells on target cells was significantly increased (P<0.0005), and have relatively significant specific killing on target cells (P<0.005), indicating an endocytic function domain is expressed as well (Results).
Although claim 24 is drawn to a kit, a kit given its broadest reasonable interpretation is simply a set of tool for a particular purpose that does not require any other structures.  See Macmillan Dictionary (Kit, http://www.macmillandictionary.com/dictionary/american/kit, retrieved 07/27/2021,). 
With regard to claim 33, as set forth above, Wang teaches the first alternative, i.e. the endocytic domain and CAR are separately expressed. 

Claim(s) 9, 24 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Philip (Philip et al., Blood, Vol. 124, 1277-1287, Publication Date: 06-26-2014), as evidenced by Amirache (Amirache et al., Blood, vol 123, 9, 1422-1424, Publication Year: 2014) and Lodish (Lodish et al., Molecular Cell Biology. 4th edition, Section 17.9, Receptor-Mediated Endocytosis and the Sorting of Internalized Proteins, Publication Year: 2000)

As evidenced by Amirache, T cells have expression of LDL receptor (Fig. 1). 
As evidenced by Lodish, the LDL receptor has a functional endocytic domain (binds and internalizes cholesterol-containing particles) (page 2).
Although claim 24 is drawn to a kit, a kit given its broadest reasonable interpretation is simply a set of tool for a particular purpose that does not require any other structures.  See Macmillan Dictionary (Kit, http://www.macmillandictionary.com/dictionary/american/kit, retrieved 07/27/2021). 
With regard to claim 33, as set forth above, Philip teaches the first alternative, i.e. the endocytic domain and CAR are separately expressed. 

Claim(s) 9, 24 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (Wang et al., Molecular Biology of the Cell, 1999, 10, 1621-1636, Publication Date: May 1999).
Wang teaches EGFR-ErbB2 heterodimers in response to EGF stimulation. More specifically, EGFR has a domain to bind sheep polyclonal anti-EGFR antibody (Fig. 5 B, C, F, and G). 
Wang further teaches that ErbB2/EGFR fusion protein composed of the ErbB2 extracellular domain of ErbB2 and the EGFR intracellular domain. The fusion protein was internalized into the endosomes after EGF induction in response to EGF (page 1630, col. 2, para. 2 and Fig. 8). 

Wang teaches co-expression of ErbB2 with EGFR in 293T cells (pages 1629-1630, and Fig. 7).
Although claim 24 is drawn to a kit, a kit given its broadest reasonable interpretation is simply a set of tool for a particular purpose that does not require any other structures.  See Macmillan Dictionary (Kit, http://www.macmillandictionary.com/dictionary/american/kit, retrieved 07/27/2021). 
With regard to claim 33, as set forth above, Wang teaches the first alternative, i.e. the endocytic domain and CAR are separately expressed. 

Response to Arguments
For the rejection of claims 9 and 24 under 35 U.S.C. 102 as being anticipated by Wang (2014), Philip, or Wang (1999), Applicant argues:

    PNG
    media_image1.png
    134
    626
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    169
    622
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    138
    631
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    136
    632
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    165
    639
    media_image5.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive.
Claim 9 has been amended, however, the added limitation: “endocytic domain is capable of transferring a substance binding to the endocytic domain into the immune effect cell, where after being transferred into the immune effector cell, the substance initiates killing of the immune effector cell” does not require that endocytic domain is actually bound by the substance to initiate killing, just that endocytic domain is “capable of”. In other words, it could transfer a substance binding to the endocytic domain into the immune effector, but does not have to be bound by the substance. Thus, any endocytic domain could be bound by an antibody linked to, for example, a toxin, that is specific for the endocytic domain. 

Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8, 9, 24, and 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philip (Philip et al., Blood, Vol. 124, 1277-1287, Publication Date: 06-26-2014), and in view of Jie (Jie et al., Cancer Research, 75(11), 2200-2210, Publication Date: 04-01-2015), Garnett (Garnett, Advanced Drug Delivery Review 53 (2001) 171-216, Publication Year: 2001) and Wang (Wang et al., Molecular Biology of the Cell, 1999, 10, 1621-1636,  Publication Date: May 1999).
Philip teaches genetic engineering of T cells greatly increases the scope and potency of T-cell therapy, whereas chimeric antigen receptors (CARs) allow targeting of surface cancer (Introduction, page 1277).
Philip teaches that administration of engineered T cells has also resulted in toxicity, such as on-target off-tumor toxicity (Introduction, page 1277).

Philip teaches that a simple compact T-cell engineering component, which facilitates production and allows selective depletion in clinical study subjects without requirement for new clinical-grade reagents, would be of value to the field (page 1283, col. 2, para. 1).
Philip teaches that suicide genes enable selective destruction of T cells in case of unacceptable toxicity (Introduction, page 1277).
Philip teaches expression constructs (i.e. RQR8) which can selectively ablating T cells expressing marker gene, for example by recruiting Rituximab, an antibody (Results).
Philip teaches that RQR8 comprises epitopes of CD20, CD34 and a transmembrane domain of CD8 (a fusion protein), See Figs. 1-2.
Philip teaches that RQR8 can be functional when co-expressed with CARs, such as anti-GD2 CAR (expressed with an anti-GD2 CAR in the SFG retroviral vector using the FMD-2A sequence (Fig. 4A). Anti-GD2 CAR is expressed on cell surface (can be stained with CAR anti-Fc), See Fig. 4B.
Philip teaches that T cells expressing RQR8 can be effectively and selectively deleted in vivo by Rituximab (page 1282, col. 2, para. 2).
As set forth above, Philip teaches a need to control toxicity of an immune effector cell expressing a CAR by co-expressing of a fusion protein comprising an antibody binding region and a transmembrane domain, so that the antibody can selectively 
Jie teaches that antibody mediates antibody-dependent cellular cytotoxicity (ADCC) (Introduction, page 2200).
Jie teaches that ADCC may be compromised in many cancer patients in whom immunosuppression is common. The response rate for cetuximab therapy in patients is low (15%-20%) (Introduction, page 2200). 
Garnett teaches that for macromolecular drugs, uptake into the cells has to occur via an endocytic pathway, such as receptor-mediated uptake pathways (page 174, col. 1, para. 4).
Garnett teaches that the receptor system accounts for the uptake of many macromolecules. These systems include epidermal growth factor (page 174, col. 2, para. 1).
Garnett that many antibodies and ADCs have been shown to endocytose (page 174, §1.3.2. Drug uptake and drug activity).
Wang teaches EGFR-ErbB2 heterodimers in response to EGF stimulation. More specifically, EGFR has a domain to bind sheep polyclonal anti-EGFR antibody (Fig. 5 B, C, F, and G). 
Wang further teaches that ErbB2/EGFR fusion protein composed of the ErbB2 extracellular domain of ErbB2 and the EGFR intracellular domain. The fusion protein was internalized into the endosomes after EGF induction in response to EGF (page 1630, col. 2, para. 2 and Fig. 8). 
prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to modify the construct to recruit antibody-drug conjugates, as taught by Jie, which can destroy target cells in an ADCC-independent manner, and maintain selectivity provided by antibody binding domain. Further incorporate teaching from Garnett and Wang, develop a fusion protein with an antibody binding domain and an endocytic domain, such as that of EGFR intracellular domain, to uptake ADC through receptor-mediated endocytosis. Doing so would overcome potential immunosuppression in patients, therefore can be applied to broader patient population.
With respect to claim 6, the signal peptide is an optional limitation as recited in independent claim 1, thus the claims are not required to have a signal peptide or a folate receptor signal peptide in particular.  

Claims 3 and 30 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Philip (Philip et al., Blood, Vol. 124, 1277-1287, Publication Date: 06-26-2014), Jie (Jie et al., Cancer Research, 75(11), 2200-2210, Publication Date: 04-01-2015), Garnett (Garnett, Advanced Drug Delivery Review 53 (2001) 171-216, Publication Year: 2001) and Wang (Wang et al., Molecular Biology of the Cell, 1999, 10, 1621-1636,  Publication Date: May 1999), as applied to claims: 1-3, 6, 8, 9, 24, and 31-33, and further in view of Wang2 (Wang et al., Blood, 118, 5, 1255-1263, Publication Date: 06-07-2011, IDS).
Philip, Jie, Garnett and Wang teach as set forth above. Wang2 further teaches antibodies are available for EGFR.
	Wang2 teaches a truncated cell surface huEGFRt polypeptide having multiple uses for genetic engineering of cell-based therapies, including targeted cell ablation (whole document).
	Wang2 teaches that human EGFR was selected because of lack of expression by hematopoietically derived cells, in particular T lymphocytes. In addition, there is commercially available FDA-approved mAb, cetuximab for EGFR (or epitope of EGFR) (Discussion, page 1260).
	Wang2 teaches that a self-inactivating lentivirus vector containing a cDNA coding for a tumor-reactive CAR situated 5’ to huEGFRt with an intervening 2A cleavable skip linker directs the coordinate expression of both cell surface proteins in transduced cells (page 1260, col. 2, para. 3).
	As set forth above, combined Philip, Jie, Garnett and Wang teach an immune effector cell expressing a CAR on its surface, and further expressing a fusion protein comprising an antibody binding region and an endocytic domain. It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to incorporate teaching of Wang2, and to use an antibody binding region of EGFR antibody, such as cetuximab. The motivations are: 1) normal cells have low expression of EGFR, so using EGFR antibody would have low off-target toxicity; 2) FDA-approved EGFR antibody is available, so that it would be logical to use the antibody for clinical test.

s 24 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Philip (Philip et al., Blood, Vol. 124, 1277-1287, Publication Date: 06-26-2014), Jie (Jie et al., Cancer Research, 75(11), 2200-2210, Publication Date: 04-01-2015), Garnett (Garnett, Advanced Drug Delivery Review 53 (2001) 171-216, Publication Year: 2001), Wang (Wang et al., Molecular Biology of the Cell, 1999, 10, 1621-1636,  Publication Date: May 1999) and Wang2 (Wang et al., Blood, 118, 5, 1255-1263, Publication Date: 06-07-2011, IDS), as applied to claims: 1-3, 6, 8, 9, 24, and 31-33, and further in view of Zuk (Zuk et al., U.S. Patent No. 4,208,479 (Zuk et al. 1980).
The references do not specifically recite a kit comprising the immune effector cells
Zuk teaches that in performing assays, it is convenient to combine the necessary reagents together in a kit, which enhances assay accuracy. See column 22, lines 20-68 in particular). 
Therefore, it would have been prima facie obvious at the time the invention was filed to one of ordinary skill in the art to package the immune effector cells taught by Philip, Jie, Garnett, Wang and Wang2 in the form of a kit for convenience, improvement in accuracy, and/or for the purpose of commercial sale.  In light of the teachings of Zuk as well as the well-known advantages of providing reagents in kit form for commercial sale, one would be motivated to combine together the immune effector cells in a kit.

Response to Arguments
For the rejection of claims 1-3, 6, 8, 9, 24, and 30-33 under 35 U.S.C. 103 as being unpatentable over Philip, Jie, Garnett, and Wang; for the rejection of claims 3 and 

    PNG
    media_image6.png
    405
    630
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    212
    626
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    267
    620
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    158
    628
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    129
    626
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    75
    631
    media_image11.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Wang teaches a functional endocytic domain. Even EGFR is endocytosed and the dissolved or recycled to the plasma membrane, a fusion protein with the endocytic domain of EGFR would still be delivery an antibody or ADC into the cells and initiates killing of the immune effector cells. In addition, the claims do not exclude the endocytic mechanism such as EGFR, as evidenced by claim 3 (the antibody binding region can be EGFR) and claim 31 (the endocytic domain can be derived from EGFR).
As set forth above, Wang2 further teaches the EGFR antibody: cetuximab can be used for targeted cell ablation. And cetuximab is FDA-approved. Therefore, It would have been prima facie been obvious to one of ordinarily skilled to use cetuximab binding fragment in the fusion construct.


    PNG
    media_image12.png
    186
    625
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    100
    626
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    268
    624
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    105
    624
    media_image15.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. As set forth above, an ordinary skilled in the art would recognized the advantages of fusion protein to deliver a cytotoxic agent into the CAR T cells. Although the functionality and therapeutic property would have been unpredictable, the method of making a fusion protein is known in the art, and all the components are also known in the art, as a reasonable expectation of success (not absolute) would have motivated an artisan to make the claimed fusion protein. Given the teachings from references, an ordinary skilled in the art would have would have had a reasonable expectation of success in producing the claimed invention.


    PNG
    media_image16.png
    241
    625
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    213
    626
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    351
    628
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    129
    628
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    373
    628
    media_image20.png
    Greyscale


only one fusion construct FR806 which has an antigen EGFR binding region, and an endocytic domain with specific sequences of human folate receptor, See Example 1. The claims are not limited to this configuration, but encompass all endocytic domains and enormous number of variants, including EGFRvIII, EGFR, CD20, CD22, CD19, BCMA, proBDNF precursor protein, GPC3, CLD18.2, CLD6, mesothelin, PD-L1, PD-1, WT-1, IL13Ra2, HER-2, HER-3, and sequences variants having ≥90% sequence identity. As recognized by Applicant, the fusion construct has to meet: 1) the fusion protein can be successfully expressed in immune effector cells without affecting the expression/activity of CAR; 2) the targeting property of the immune effector cells is not affected; 3) the fusion protein expressed on the surface of immune effector cells is recognized and bound by a specific antibody; 4) there is little or no effect on normal cells. An ordinary skilled in the art would have not expected that any antibody binding region with any endocytic domain and its variants would meet the requirements and would achieve excellent technical effects as FR806. Thus, the example (FR806) is not commensurate in scope with the claimed invention and is not probative on the non-obviousness of the claimed invention.   
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record. 

Conclusion
No claims are allowed.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             

/PETER J REDDIG/Primary Examiner, Art Unit 1642